    Case: 1:20-cv-05057 Document #: 21 Filed: 10/08/20 Page 1 of 2 PageID #:396




0335.081980 (207)                  RMC/WWE                                        No. 397

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

McDONALD’S CORPORATION,                  )
McDONALD’S USA, LLC, LEXI                )
MANAGEMENT, LLC, and DAK4,               )
LLC,                                     )
                                         )      No. 20-cv-5057
                     Plaintiffs,         )
                                         )      Judge Charles P. Kocoras
             v.                          )
                                         )      Magistrate Judge Jeffrey T. Gilbert
AUSTIN MUTUAL INSURANCE                  )
COMPANY,                                 )
                                         )
                     Defendant.          )

                  DEFENDANT’S MOTION FOR JUDICIAL NOTICE

      Defendant, Austin Mutual Insurance Company, by its attorneys, Robert Marc

Chemers and William W. Elinski of Pretzel & Stouffer, Chartered, respectfully requests

this Honorable Court, pursuant to Federal Rule of Evidence 201, to take judicial notice of

a June 24, 2020 Order entered in the underlying Massey Lawsuit. In support hereof,

Defendant states as follows:

      1.     “The court may judicially notice [an adjudicative fact] that is not subject to

reasonable dispute because it … can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(a), (b).

      2.     The most frequent use of judicial notice of ascertainable facts is in noticing

the contents of court records. GE Capital Corp. v. Lease Resolution Corp., 128 F.3d
    Case: 1:20-cv-05057 Document #: 21 Filed: 10/08/20 Page 2 of 2 PageID #:397




1074, 1081 (7th Cir. 1997); Opoka v. INS, 94 F.3d 392, 394 (7th Cir. 1996) (the decision

of another court, both within and outside of the federal judicial system, is a proper subject

of judicial notice); Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994) (the

district court may take judicial notice of matters of public record without converting a

12(b)(6) motion into a motion for summary judgment).

       3.     In its Rule 12(b)(6) motion to dismiss, Defendant references the June 24,

2020 Order entered by Judge Eve Reilly in the underlying action, Massey v. McDonald’s

Corp., No. 20 CH 4247 (Circuit Court of Cook County, Illinois). A copy of the Order is

attached hereto as Exhibit A. The Order may also be located on the Lexis research

database, Massey v. McDonald’s Corp., No. 20 CH 4247, 2020 Ill. Cir. LEXIS 465 (Ill.

Cir. Ct. June 24, 2020).

       WHEREFORE, Defendant, Austin Mutual Insurance Company, respectfully

requests this Honorable Court, pursuant to Federal Rule of Evidence 201, to take judicial

notice of the June 24, 2020 Order entered in the underlying Massey Lawsuit


                                          /s/ Robert Marc Chemers               .
                                          Robert Marc Chemers, Bar Number: 0431508
                                          rchemers@pretzelstouffer.com
                                          William W. Elinski, Bar Number: 6257058
                                          welinski@pretzelstouffer.com
                                          PRETZEL & STOUFFER, CHARTERED
                                          One South Wacker Drive, Suite 2500
                                          Chicago, Illinois 60606
                                          Telephone: (312) 346-1973
                                          Fax:          (312) 346-8242
                                          Attorneys for Defendant


                                             2
